Case: 15-10841    Date Filed: 11/12/2015   Page: 1 of 5


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10841
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:14-cr-60193-WJZ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

LANCE LIDE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (November 12, 2015)

Before ED CARNES, Chief Judge, MARCUS, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
              Case: 15-10841     Date Filed: 11/12/2015   Page: 2 of 5


      Lance Lide appeals his 96-month downward-variance sentence, which the

district court imposed after Lide pleaded guilty to one count of distributing cocaine

base and one count of distributing methylone, both in violation of 21 U.S.C.

§ 841(a)(1). He contends that the district court erred in classifying him as a career

offender based on his three prior drug convictions under Florida Statute § 893.13.

He also challenges the substantive reasonableness of his sentence.

      The United States Sentencing Guidelines provide an increased base offense

level and criminal history category for defendants classified as “career offenders.”

See U.S.S.G. § 4B1.1. A defendant qualifies as a career offender if (1) he was at

least 18 years old when he committed the offense for which he is being sentenced;

(2) that offense is a “crime of violence” or a “controlled substance offense,” and

(3) he has two or more prior felony convictions for “crime[s] of violence” or

“controlled substance offense[s].” Id. § 4B1.1(a). We review de novo the district

court’s determination that a defendant is a career offender. United States v.

Whitson, 597 F.3d 1218, 1220 (11th Cir. 2010).

      At sentencing, the district court determined that Lide was a career offender

based on his three prior drug convictions under Florida Statute § 893.13. Lide

contends that those convictions do not qualify as controlled substance offenses

because § 893.13 does not require any particular mens rea. That argument is

foreclosed by our decision in United States v. Smith, 775 F.3d 1262, 1268 (11th


                                          2
              Case: 15-10841     Date Filed: 11/12/2015   Page: 3 of 5


Cir. 2014), in which we held that convictions under § 893.13 qualify as controlled

substance offenses for guidelines purposes even though the statute does not include

a mens rea requirement. The district court was bound to follow our decision in

Smith, and so are we. See United States v. Vega-Castillo, 540 F.3d 1235, 1236

(11th Cir. 2008) (“Under the prior precedent rule, we are bound to follow prior

binding precedent unless and until it is overruled by this court en banc or by the

Supreme Court.”).

      Lide also contends that his sentence is substantively unreasonable. We

review the reasonableness of a sentence for abuse of discretion, considering the

totality of the circumstances. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.
586, 597 (2007). Lide bears the burden of establishing that the district court

sentenced him unreasonably in light of the record and the factors set forth in 18

U.S.C. § 3553(a). United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

The weight given to any particular sentencing factor is committed to the sound

discretion of the district court. United States v. Dougherty, 754 F.3d 1353, 1361–

62 (11th Cir. 2014).

      At sentencing, the district court properly determined that Lide’s base offense

level was 32 and his criminal history category was VI based on his status as a

career offender. After deducting three levels for acceptance of responsibility, the

court correctly calculated Lide’s guidelines range at 151 to 188 months. The


                                          3
              Case: 15-10841      Date Filed: 11/12/2015   Page: 4 of 5


district court varied downward and sentenced Lide to 96 months — a sentence well

below the 20-year statutory maximum penalty for his convictions. See 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(C).

      Lide nonetheless contends that the district court did not vary downward far

enough. He argues that the court failed to fully consider unwarranted sentencing

disparities that may occur if defendants in other circuits are not sentenced as career

offenders based on their § 893.13 convictions. See 18 U.S.C. § 3553(a)(6)

(providing that district courts should consider unwarranted sentencing disparities

as one factor in the sentencing calculus). We are not persuaded.

      The court explicitly noted at sentencing that it had considered the factors set

forth in § 3553(a) and Lide’s arguments for a lower sentence. See United States v.

Scott, 426 F.3d 1324, 1329–30 (11th Cir. 2005) (the district court’s explicit

acknowledgement of the § 3553(a) factors and the defendant’s arguments is

sufficient to establish that the court did, in fact, consider them). After considering

the relevant factors, the court arrived at a sentence below the guidelines range and

the statutory maximum, which we ordinarily expect to be reasonable. See United

States v. Asante, 782 F.3d 639, 648 (11th Cir. 2015) (Although “we will not

automatically presume a sentence within the guidelines range is reasonable, [] we

ordinarily expect a sentence within the guidelines range to be reasonable.”); United

States v. Dougherty, 754 F.3d 1353, 1362 (11th Cir. 2014) (“A sentence imposed


                                           4
              Case: 15-10841    Date Filed: 11/12/2015   Page: 5 of 5


well below the statutory-maximum penalty is an indicator of a reasonable

sentence.”). Based on this record, Lide has not met his burden of establishing that

his sentence is unreasonable.

      AFFIRMED.




                                         5